Order entered March 27, 2015




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00123-CV

                           BRINSON BENEFITS, INC., Appellant

                                                V.

 LINDA HOOPER, SEAN SENDELBACH AND HOLMES MURPHY & ASSOCIATES,
                           INC., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-07520

                                           ORDER
       We GRANT court reporter David W. Langford’s March 26, 2015 request for extension

of time to file the record to the extent we ORDER the reporter’s record be filed no later than

April 27, 2015. See TEX. R. APP. P. 35.3(c).




                                                        /s/   CRAIG STODDART
                                                              JUSTICE